TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2015



                                       NO. 03-15-00542-CV


           Blaine Martin Standiford and Sheryl Elizabeth Standiford, Appellants

                                                  v.

                                   CitiMortgage, Inc., Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


Appellants filed a motion seeking review of the trial court’s order setting supersedeas bond.

Having reviewed the record, it appears that the Court lacks jurisdiction over the motion.

Therefore, the Court dismisses the motion for want of jurisdiction. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.